Title: Wetmore’s Minutes of the Argument: Essex Superior Court, Salem, November 1771
From: Wetmore, William
To: 


       Taylor v. Caesar. Trespass for enslaving the defendant. Plea non cul. Evidence offered was a bargain between Caesar and Taylor that on payment of £— he woud set the boy free and proof was of payment of considerable sum, and Taylor offered bill of sale in Evidence to which it was objected that its improper and doth not tend to support the plea and Trials per pais and Gilbert L. Evid. were produced. The Court doubted at first but since it was (I think June 1772) rejected by whole Court.
      